DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 9-28, filed July 28th 2021 are the subject matter of this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered. 
Response to Amendment
Applicant’s amendments, filed 06/21/2021 are acknowledged. Applicant has amended the scope of claims 9 and 18 by incorporating the limitation of “in an amount sufficient to stimulate filaggrin protein expression in a human epidermal keratinocyte”. 
 Applicant's arguments, filed 07/28/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
 
Claim Rejections - 35 USC § 103-Rejections Maintained
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-21, 23-28 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Berlin (J Gen Chem of USSR Vol. 19 pages 1-19. Published 1949), Shin (Journal of Agricultural and Food Chemistry Vol. 53, pages 7617-7622. Published 2005), Corstjens (US2008/0025930 published 01/31/2008), Halliwell (Annals of the Rheumatic Diseases Vol. 54 pages 505-510, published 1995) and Leverett (WO2006/063056 published 06/15/2006). 
   Berlin (J Gen Chem of USSR Vol. 19 pages 1-19. Published 1949) teaches derivatives of zingerone (title). Embraced in the teachings of derivatives of zingerone includes the claimed 4-hydroxy-3-ethoxyphenyl ethyl methyl ketone (compound I) that reads on the claimed ethyl gingerone (page 1). 
Berlin does not specifically teach the administration of ethyl gingerone for the treatment of wrinkles, fine lines, dry skin, or thin skin in a subject. 
Shin (Journal of Agricultural and Food Chemistry Vol. 53, pages 7617-7622. Published 2005) teaches zingerone (Figure 1). Zingerone reads on the claimed Formula (I) as follows: R2 is H, R3 is a linear C1 alkyl, and X is O.  Shin teaches that zingerone 50 peroxynitrite scavenging activity of 1.8 M (page 7619, page 7621 Table 1-2). Shin suggests the use of administering zingerone for the prevention of peroxynitrite related diseases (page 7621 left col.)  
 Shin does not specifically teach the administration of a compound of Formula (I) for the treatment of wrinkles, fine lines, dry skin, or thin skin in a subject, nor does Shin teach wherein R1 is ethyl. 
Corstjens (US2008/0025930 published 01/31/2008) teaches treating pre-mature aging comprising topically administering compounds that are scavengers of peroxynitrite (abstract). Corstjens teaches that removing peroxynitrite from the affected site of the skin will prove highly beneficial for combating the loss or decline of collagen and reversing or treating signs of skin aging, including but not limited to a loss of elasticity of the skin, wrinkles, sagging skin, loss of skin firmness and blotching skin ([0004], [0011]-[0012]). Corstjens teaches that compounds that comprise a peroxynitrite scavenging activity IC50 of 1.8 M, are suitable compounds for the treatment of said skin conditions, which is the same peroxynitrite scavenging activity of zingerone of Shin above ([0048]-[0050], Table 6 claims 1-2, 15-16). Regarding the limitation of claims 14-17, Corstjens teaches that topical compositions comprising 0.01-10% wt. of the active peroxynitrite scavenging compounds are embodied in the methodology, which overlaps with the amounts embraced in claims 14-15 of the instant application. Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 
 Halliwell (Annals of the Rheumatic Diseases Vol. 54 pages 505-510, published 1995) teaches that the peroxynitrite non radical is formed by the combination of the nitric oxide free radical (NO.) and the superoxide radical (O2.-) (page 505 right col).   
 
 
    PNG
    media_image1.png
    722
    721
    media_image1.png
    Greyscale

  Leverett (WO2006/063056 published 06/15/2006) teaches free radicals, including nitric oxide free radicals and superoxide radicals are implicated in contributing to the aging of the skin, wrinkling, inflammation and damage to the skin tissue ([0005], 
Therefore, a skilled artisan would have found it prima facie obvious to apply the peroxynitrite scavenger zingerone to treat signs of skin aging including wrinkles and skin elasticity in view of the combined teaching of Shin and Corstjens. Motivation to topically administer zingerone as a component to treat said signs of skin aging logically flows from the fact that equipotent species of peroxynitrite scavengers were individually taught in the prior art to be useful for the treatment of wrinkles and skin elasticity (Corstjens, ([0032]-[0033], [0037]-[0038], [0049]-[0050, Table 1, claims 1-2). Accordingly, said artisan would have predicted with a reasonable expectation of success that administration of the peroxynitrite scavenging zingerone to the skin of a subject would have effectively treated wrinkles and skin elasticity upon application. 
Secondly, said skilled artisan would have predicted that the ethyl homolog of zingerone (the claimed ethyl gingerone of Berlin) would have also inhibited peroxynitrite activity upon its application to the skin, thereby treating wrinkles and skin elasticity in view of the combination of Shin, Halliwell and Leverett.    
As shown above, vanillin (which comprises a 3-methoxy, 4-hydroxy benzaldehyde motif of zingerone and its ethyl homolog (ethyl vanillin) were each potent antioxidant compounds taught in the prior art effective for scavenging superoxide (O2.-) .) free radicals, radicals that produce peroxynitrite (Halliwell: page 505 left col.; Leverett: [0005], [0009], [0041-0044], Table 1, claims 1, 3, 5, 9-10, 12).  
 In the instant case, the compounds vanillin, ethyl vanillin of Leverett and zingerone of Shen comprises all the capacity to inhibit peroxynitrite, with the 3-methoxy-4-hydroxy-benzyl vanillin motif embodied within the peroxynitrite scavenging zingerone of Shen (Halliwell: page 505, Leverett: Table 1; Shen page 7619, page 7621 Table 1-2). 
Consistent with this reasoning, a skilled artisan would have predicted that replacing the 3-methoxy-4-hydroxy-benzyl vanillin motif embodied within the peroxynitrite scavenging zingerone of Shen, with the radical scavenging 3-ethoxy-4-hydroxy-benzyl ethyl vanillin motif, the resulting ethyl gingerone compound would yield similar peroxynitrite radical scavenging properties as its parent compounds, and thereby be an effective compound for treating wrinkles and skin elasticity in the administered subject.  The resulting administration of the topical composition comprising 0.01-10% wt. of the active peroxynitrite scavenging compound would thereby stimulate filaggrin protein expression, as it is the intended result of a process step positively recited. Please see MPEP 2111.04 in which a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
  It is noted that the only difference between the Applicants methodology and that taught within the prior art of Berlin, Shin, Corstjens, Halliwell and Leverett is that a -CH2- spacer exists on R1 of zingerone motif of Formula (I) (as shown in the boxed figure “-O-CH2-CH3), while the combination of Shin, Corstjens, Halliwell and Leverett do not 2- spacer on the efficacious zingerone core (-O-CH3). In other words, the instantly claimed compounds of 9-28 and zingerone of Berlin, Shin, Corstjens, Halliwell and Leverett above are “homologs”: Please also see MPEP §2144.09, which states that compounds that are homologs (e.g., compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2-groups, such as in the present case where the methoxy group is replaced by an ethoxy group) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar pharmacologic properties.  It is recognized that “[A] prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." In re Deuel, 51 F.3d at 1558, USPQ 2d. at 1214. Specifically, the applicant states that the compounds of claims 9-28 are efficacious at treating symptoms of skin aging including: dryness/irritation and UV photo-induced ageing of the epidermis (pages 5-6). Additionally, the anti-aging structurally similar compound Zingerone taught by the combination of Shin, Corstjens, Halliwell and Leverett above is an effective agent for scavenging peroxynitrite, a compound that yields the decline of collagen and formation of wrinkles, sagging skin and blotched skin (Corstjens: [0004], [0011]-[0012]). 
The instant situation is also amenable to the type of analysis set forth in In re Grabiak, 769 F. 2d, 729, 731,226 USPQ 870,871 (Fed. Cir. 1985), wherein “[W]hen chemical compounds having very close structural similarities and similar utilities, without more a prima facie case may be made.” Furthermore, as stated in 2144.09 of the MPEP "[C]ompounds which are homologs (compounds differing regularly by the successive 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties." In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Considering that zingerone, vanillin and its ethyl homolog, ethyl vanillin are each were effective at inhibiting peroxynitrite development which degrades collagen and elastin activity in skin, promotes signs of intrinsic skin aging (as taught Shin, Corstjens, Halliwell and Leverett above), applying the same logic to the instant claims, one of ordinary skill in the art would have been inspired with at least a reasonable expectation of success that the ethyl homolog compounds of zingerone would also inhibit peroxynitrite development, thereby improving collagen and elastin activity in skin, and improving signs of intrinsic skin aging in a patient.  
Thirdly, said artisan would have found it prima facie obvious to prepare the ethyl gingerone compound of Berlin, Shin, Corstjens, Halliwell and Leverett in a topical formulation comprising at least 0.1-10% wt. of the topical composition for the treatment skin elasticity and wrinkles in view of Corstjens. Motivation to formulate the ethyl gingerone compound in a concentration of 0.1-10% wt. of the topical composition logically flows from the fact that Corstjens teaches that said concentration is a suitable amount of peroxynitrite compound to be incorporated into a topical composition in order for said composition to be effective at treating wrinkles and skin elasticity (Corstjens, abstract, [0011]-[0012], [0029]-[0033], [0037]-[0038], [0049]-[0050], Table 6, claims 1-2, 5, 15, 19). Accordingly, a skilled artisan would have predicted that applying ethyl gingerone of Berlin, Shin, Corstjens, Halliwell and Leverett, in a topical composition comprising 0.1-10% wt. of the active peroxynitrite scavenger, as taught by Corstjens, 
Regarding the limitations of claims 25-27, wherein ethyl gingerone is present in an amount sufficient to treat fine lines, thinning of skin and dryness of skin in a subject, as disclosed above, the combination of Berlin, Shin, Corstjens, Halliwell and Leverett render obvious the administration of a topical formulation comprising at least 0.1-10% wt. of ethyl gingerone for the treatment skin elasticity and wrinkles. As evidenced by page 6 and 12 of the specification, 0.1-10% wt. is identified as a suitable amount of said compound to treat signs of cutaneous aging, which overlaps with the amount embraced within the combined prior art.  Further, the combination of Berlin, Shin, Corstjens, Halliwell and Leverett do not specifically teach the incorporation of UV screening agents with the disclosed composition, and therefore read on the limitation of claim 28.
Lastly, regarding the limitations wherein the ethyl homolog of zingerone stimulates filaggrin protein expression in human epidermal keratinocytes upon topical administration of said composition to the skin of a subject in need thereof (claims 22-24), the topical administration of a composition comprising the ethyl homolog of zingerone to the skin to effectively suppress the signs of intrinsic chronobiological aging in a subject has been rendered obvious in view of the combined teachings of Shin, Corstjens, Halliwell and Leverett above. Properties (such as ‘stimulating filaggrin protein expression in human epidermal keratinocytes”) that naturally flow from the process step of administration to the skin the ethyl homolog of zingerone in a therapeutically effective amount to a subject in need of suppressing signs of chronobiological aging are considered characteristic features of the claimed product. It is noted that In re Best (195 In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the prior art methodology of preparing and topically applying to the skin the ethyl homolog of zingerone to effectively suppress signs of chronobiological aging taught by the combination of prior art above does not stimulate filaggrin protein expression in human epidermal keratinocytes upon its topical administration.
 
 Applicant traverses the rejection of record. Applicant argues that examiner exhibited significant hindsight reconstruction to arrive at the claimed methodology. Applicant opines that  a skilled artisan would not have sought to combine zingerone of Shen with ethyl vanillin of Leverett in order to arrive at the claimed ethyl gingerone, as the prior art is directed to  combining references directed to two different types of compounds and pharmacological activities in order to yield a third type of compound would have a third type of activity.  Applicant further argues that the 3-alkoxy-4-hydroxy-benzyl “vanillic core” is not relevant to functionality and points to Fuller wherein 3 compounds that each comprise the vanillic core possess different functionalities, and thus asserts that there is no rhyme or reason as to why a particular pendant group on the vanillic core would lead to a distinct functionality or not. Applicant also argues that the Office has misinterpreted the significance in the findings of Corstjens and Shin, and that Corstjens did not teach, suggest or enable use of every compound capable of anti-aging properties through peroxynitrite scavenging activity. Lastly, Applicant argues that the unexpected increased expression of filaggrin in the keratinocyte provided by compounds of Formula (I) is  sufficient to overcome a prima facie case of obviousness.
 
 Response to Arguments
   Applicant’s arguments, filed 06/21/2021 are acknowledged and have been carefully considered. Applicant’s argument that the prior art is combining references directed to two different types of compounds (vanillin and zingerone) is off-base as vanillin, ethyl vanillin and zingerone are each taught in the prior art as comprising the same functionality as radical scavengers which are known in the art to be used to treat wrinkles and skin elasticity as described above. 
Secondly, in regards to Applicant’s contention that the examiner exhibited significant hindsight reconstruction to arrive at the claimed methodology, the examiner is unpersuaded. Applicant is reminded that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
  It is noted that the compound of Formula (I) comprises the 3-ethoxy-4-hydroxy-benzyl radical scavenging motif of ethyl vanillin, while radical scavenger zingerone 
 
    PNG
    media_image1.png
    722
    721
    media_image1.png
    Greyscale

It was also known in the prior art to treat the appearance of wrinkles by topically administering a therapeutically effective amount of peroxynitrite scavenging compounds to the skin of subjects in need in order to effectively treat wrinkles and skin elasticity (Corstjens), and that zingerone, shown above is art-recognized at scavenging peroxynitrite radicals (Shin). As such, said skilled artisan would have predicted that zingerone, modified by replacing the 3-methoxy-4-hydroxy-benzyl  vanillin radical scavenging motif of Leverett with a 3-ethoxy-4-hydroxy-benzyl radical scavenging motif of ethyl vanillin, that said resulting ethyl homolog of zingerone would have also inhibited 
 Next, Applicant argues that nothing in the asserted art would lead one of ordinary skill in the art to reasonably expect that a third type of compound would have a third type of activity. The examiner does not agree, as each of the compounds listed all comprise the same functionality of peroxynitrite radical scavenging, a functionality that is useful for the treatment of wrinkles and skin elasticity. Further, the compounds of the instant claims and zingerone of Berlin, Shin, Corstjens, Halliwell and Leverett above are “homologs”. MPEP §2144.09, explicitly states that compounds that are homologs (e.g., compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2-groups, such as in the present case where the methoxy group is replaced by an ethoxy group) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar pharmacologic properties.  It is recognized that “[A] prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." In re Deuel, 51 F.3d at 1558, USPQ 2d. at 1214.  Given the guidance of the prior art above, said skilled artisan would reasonably expect that the ethyl homolog of 
 Applicant argues that the 3-alkoxy-4-hydroxy-benzyl “vanillic core” is not relevant to functionality and points to Fuller wherein 3 compounds that each comprise the vanillic core possess different functionalities, and thus arrest that there is no rhyme or reason as to why a particular pendant group on the vanillic core would lead to a particular functionality or not. The examiner remains unpersuaded. As shown in Table 1 of Leverett above, the 3-methoxy-4-hydroxy-benzyl vanillic pendant group and the 3-ethoxy-4-hydroxy-benzyl ethyl vanillic pendant group were each taught to be functionally equivalent at scavenging radicals. Considering zingerone of Shin, which comprises the 3-methoxy-4-hydroxy-benzyl vanillic pendant group is art-recognized as a potent peroxynitrite scavenger, one of ordinary skill in the art would reasonably expect that a zingerone compound comprising the 3-ethoxy-4-hydroxy-benzyl ethyl vanillic pendant group would also be a potent peroxynitrite radial scavenging compound, and therefore effective at treating wrinkles and skin elasticity upon administration. 
Applicant argues that the Office has misinterpreted the significance in the findings of Corstjens and Shin. Applicant asserts that Corstjens did not teach, suggest or enable use of every compound capable of anti-aging properties through peroxynitrite scavenging activity. The examiner remains unpersuaded. Corstjens states that scavenging free radicals alone would provide protection to the skin ([0012]). The prior 
Lastly, regarding Applicant’s contention that the gingerone and some of the derivatives increased the expression of filaggrin in the keratinocyte, Applicant is reminded of MPEP 716.02 (b) wherein the burden is on applicant to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). In the instant case, Applicant has not compared the instantly claimed ethyl gingerone to the closest prior art compound of record (zingerone). Applicant has failed to demonstrate that the difference in expression of filaggrin expression in the keratinocyte is in fact unexpected, and said difference is statistically and practically significant over the prior art zingerone compound. 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628